FILED
                         FOR PUBLICATION                  AUG 06 2015

                                                       MOLLY C. DWYER, CLERK
              UNITED STATES COURT OF APPEALS            U.S. COURT OF APPEALS



                      FOR THE NINTH CIRCUIT


JUSTINE BRIGGS; CATHERINE           No. 15-55873
CITRANO; JOHN BUCKLEY;
SELESTINO LOVATO; JAMES             D.C. No. 3:14-cv-01677-AJB-
OWENS; EDWIN PRETTER; DELORES       MDD
HEDRICK; JOE LADNER;
CHARLOTTE PEAK; BRUCE
RININGER; ROBERT RUBUS;             OPINION
JENNIFER HANNAN; DORIS
PARSHALL; CAROL GOODWIN;
SILVANA ROSSI; SHAMBRE
SKIDMORE; RUTH STUDER; WILSON
THOMAS; RALPH WILOUGHBY;
JAMES HOLZBAUR; JOHN
CONSENTINO,

        Plaintiffs - Appellants,

v.

MERCK SHARP & DOHME,

        Defendant - Appellee.



NICOLETTE KREIS; MARIA              No. 15-55874
FEDORCZYK; CAMILLE NETO;
LINDA MAURO; NANCY BOYD;            D.C. No. 3:14-cv-02072-AJB-
DAWN HADRY; ALEXIS JACKSON;         MDD
GARY JONES; DEBRA RIFE;
WILLIAM WEBER; ROBERT
MORGAN; EARL BARTLETT; ROGER
HALL; STEVEN HATFIELD; ROBERT
IKEMEIER; MARY JANE HENDRICKS;
DINA KARAMBASIS; LAUREL
ROYAL; ROBERT DOKMANOVICH;
ROSE ANN FIORITA; MAE BROOKS;
PEGGY YOUNG; CAROLYN
MCDANIEL; LEROY SMITH;
WILLIAM BELL; SANDE YOUNG;
HERBERT HOWARD; WILLIAM
LAPLANTE; PATRICIA HENE; PEGGY
RICHARDSON; MARY BROWN;
ELLEN ALLEN; PATRICIA ALLEN;
SHIRLEY PHELPS; RICHARD MAURO;
LISA VEIT,

          Plaintiffs - Appellants,

v.

MERCK SHARP & DOHME CORP.,

          Defendant - Appellee.



TRACEY L. KELLY; TIMOTHY B.                No. 15-55875
KELLY; CHAD KELLY; JOYCE E.
BOOTH; WILLIAM BOOTH; CLETUS               D.C. No. 3:14-cv-02066-AJB-
E. BREEDEN; TIM CAGLE; JERI                MDD
BRAMBLE; MELANIE BROWN; PAM
GEILHNER; KIM CARPENTER;
BARBARA COLLINS; ASWELL W.
COOK; DEBORAH WARNE; ELENDER
MCINTIRE; RONALD F. COOK;
KELLY JONES; ANDREW COOK;
DORIS E. CORKERN; JESSE L. FITCH;
GLENDA R. FITCH; VALORIE


                                     -2-
HARRELL; KIMBERLY WASSANA;
JANICE INZALACO; WANDA LUCAS;
GARY L. MONTGOMERY; KATHY M.
MONTGOMERY; DEBRA PATRICK-
GOLABEK; WALTER GOLABEK;
JODY PRATER-VINCENT; LEE
PRATER; BILLY JOSEPH PRATER;
BETTYE J. ROBERTSON; HAROLD
RODGERS, Jr.; ALMA HEWITT;
CORNELL STEWART; FLORETHA
STEWART; EDWIN J. STRYSKO;
RUBY STRYSKO; MARIANNE
MABRY; DONNA LYNN DUDA;
BRENDA THOMASON; JACKIE
HAMMOND; CYNTHIA TOMLIN;
REID F. WAFFLE; ROSE M. WAFFLE;
JULIUS WHITTINGTON; MARY
WHITTINGTON; JANET M. WOOD,

         Plaintiffs - Appellants,

v.

MERCK SHARP & DOHME, Corp.,

         Defendant - Appellee.



LOUIS JOHNSON; RUTH SUYAMA-               No. 15-55876
KIM; AILEEN SEGERSTROM; ALFRED
HUSK; EDITH MAGNABIGON;                   D.C. No. 3:14-cv-02070-AJB-
NANCY MORGAN; JANE SUGRUE;                MDD
DONNA LAURICELLA; JUDILYN
KNIGHT; HARRY SCHWEINSBERG;
JOANN CORTESE; BRENDA COOPER;
DEAN JOHNSON; MARY FISHE;


                                    -3-
REXFORD WHEELER; JOSEPHINE
BASTONE; MARIE ANSELME;
SHERMAN ROBINSON; SYLVESTER
ALLISON; TODD LEONARD;
LORRAINE SQUILLANTE; LOIS
YOUNG; TRACY JOHNSON; ROSS
MACPHERSON; JULIE WILLIAMS;
NOOR SHAIKH; MARISA SIFONTES;
JOSEPH SABIA; PATRICIA TURNER;
DEBORAH WELLS; ALBERT
GUTIERREZ; AUDREY MOORE,

         Plaintiffs - Appellants,

v.

MERCK SHARP & DOHME, Corp.,

         Defendant - Appellee.



RODOLFO L. MARTINEZ; ANTONIO              No. 15-55877
MARTINEZ; ABRAM S. MILLER, Jr.;
DANNY LENZI; DANIEL ALLOWAY;              D.C. No. 3:14-cv-02071-AJB-
JODI ALLOWAY; BRUCE                       MDD
BRADSHAW; FRANK S. BRADSHAW;
BRIAN J. BRADSHAW; CAROL L.
BROWN; SOPHIE L. CODY; ANGELA
CASTOR; TABORI DEBRAUX;
LEOPOLDO C. BAUSAS; FE B.
ENCINA; ROSEWELL B. ENCINA;
ANITA FINEMAN; BETTY J. HOBBS;
NORMA KORDICK; DAWN KORDICK;
TIMOTHY KORDICK; ELIZABETH B.
LAWRENECE; WILLIAM D.
LAWRENECE; KATHRYN L. COWAN;


                                    -4-
CAROL M. LAWRENECE; PATRICIA
MAHONEY; MAURINE P. BINGHAM;
MICHAEL D. MAHONEY; RICHARD
W. MAHONEY; KATHLEEN
NEWBOLD; KEVIN J. MAHONEY;
MARGARET A. HALE; ELIZABETH K.
OLSON; DEBORAH C. MAHONEY;
JAMES R.T. MARTIN; ANTHONY
MINERO; CAMIELLE MINERO;
DAVID R. MOTON, Sr.; CAROL RUP;
CHRISTOPHER RUP; MARK RUP;
TRACY EMMERT; LOUIS SALCIDO;
MILISSA A. FAY; SYLVIA L. SMITH;
MARK A. SALCIDO; DEIDRE L.
SALCIDO; SIDNEY L. SALCIDO;
STEPHEN A. SALCIDO; LOUIS M.
SALCIDO; BRIDGETTE L. SMITH;
PATRICIA L. SANDERS; LISA K.
CARLSON; LAURIE A. BOOTH;
DANIEL STARK; MARY J. WARD;
FELICIA WASHINGTON;
MARVOLENE OLIVER; ANNIE WADE;
CHARLENE WASILEWSKI; NATALIE
GEIGLE; ALEXIA KRANE; BRENDA
COX,

         Plaintiffs - Appellants,

v.

MERCK SHARP & DOHME, Corp.;
MERCK SHARP & DOHME, Ltd.,

         Defendants - Appellees.


              Appeal from the United States District Court

                                    -5-
                      for the Southern District of California
                   Anthony J. Battaglia, District Judge, Presiding

                        Argued and Submitted July 10, 2015
                               Pasadena, California

Before: W. FLETCHER, PAEZ, and BERZON, Circuit Judges.

                        Opinion by Judge William A. Fletcher

W. FLETCHER, Circuit Judge:

      The Class Action Fairness Act (“CAFA”), Pub. L. No. 109–2, 119 Stat. 4

(2005), authorizes the removal to federal court of “mass actions.” 28 U.S.C. §

1332(d)(11)(A), (B). “Mass actions” are civil actions in which “monetary relief

claims of 100 or more persons are proposed to be tried jointly on the ground that

the plaintiffs’ claims involve common questions of law or fact.” Id. §

1332(d)(11)(B)(i). The statute excludes from the “mass action” definition actions

in which “the claims are joined upon motion of a defendant,” id. §

1332(d)(11)(B)(ii)(II), or in which “the claims have been consolidated or

coordinated solely for pretrial proceedings,” id. § 1332(d)(11)(B)(ii)(IV).

      Plaintiffs-Appellants (“plaintiffs”) in this consolidated appeal filed five

separate tort cases in a California state court, each with fewer than one hundred

plaintiffs. Plaintiffs alleged that they, or the deceased individuals they represent,

suffered from pancreatic cancer due to their use of incretin-based therapies for


                                          -6-
diabetes, including those developed by Defendant-Appellee Merck Sharp &

Dohme Corporation (“Merck”), and other defendant drug companies. At the time

plaintiffs filed suit, a coordinated proceeding covering similar claims was pending

in a California state court in a different county. Merck removed four of the five

cases based on conventional federal diversity jurisdiction, but the district court

granted plaintiffs’ motions to remand. Merck then removed all five cases based on

CAFA, contending that plaintiffs’ statements to the court during the earlier remand

proceedings converted four of the five cases into a mass action, and that the filing

of the fifth case in the same state court as the other four had the same consequence.

Plaintiffs moved to remand the five cases. The district court denied the motions

for remand and subsequent motions for reconsideration.

      This appeal presents two questions. First, were plaintiffs’ petitions for

permission to appeal timely? The answer depends on whether a timely motion for

reconsideration of an order denying or granting a motion for remand under 28

U.S.C. § 1453(c)(1) restarts the ten-day period during which a party may file a

petition for permission to appeal. We hold that it does.

      Second, do these five cases, or any of them, constitute a mass action under

CAFA? When plaintiffs filed the five cases, a coordinated proceeding involving

similar issues and overlapping defendants was already underway in state court.


                                          -7-
Plaintiffs in four of the five cases made statements in the first federal court remand

proceeding indicating that they anticipated that their cases would be joined to the

existing coordinated state proceeding after remand. Some of the defendants in the

cases now before us were (and are) defendants in the coordinated state proceeding;

indeed, defendants initiated that proceeding. Plaintiffs in one of the five cases had

petitioned unsuccessfully in state court to join the coordinated state proceeding.

Despite these actions by plaintiffs, we hold that in none of the five cases did

plaintiffs propose that the claims of one hundred or more persons be tried jointly.

      We therefore reverse and remand with instructions to grant plaintiffs’

motions to remand to state court.

                                    I. Background

                               A. Three Sets of Cases

      Five distinct groups of plaintiffs filed suit in Superior Court for the County

of San Diego during the spring and summer of 2014. The five cases are Kreis,

Kelly, Johnson, Briggs, and Martinez. The complaints alleged various tort claims

against manufacturers and a distributor of incretin-based drugs, including Byetta,

which is manufactured and promoted by Eli Lilly and Company and Amylin

Pharmaceuticals, and Januvia and Janumet, which were developed by Merck.

Plaintiffs in Kreis, Johnson, and Briggs have common counsel. Plaintiffs in Kelly


                                          -8-
and Martinez have different common counsel. Each of the five cases has fewer

than one hundred plaintiffs.

      When plaintiffs filed their five complaints in Superior Court in San Diego, a

second set of cases involving incretin-based drugs was already pending in the

Superior Court for the County of Los Angeles as a coordinated state proceeding

under California Code of Civil Procedure section 404. Section 404 provides:

      Coordination of civil actions sharing a common question of fact or law is
      appropriate if one judge hearing all of the actions for all purposes in a
      selected site or sites will promote the ends of justice taking into account
      whether the common question of fact or law is predominating and significant
      to the litigation; the convenience of parties, witnesses, and counsel; the
      relative development of the actions and the work product of counsel; the
      efficient utilization of judicial facilities and manpower; the calendar of the
      courts; the disadvantages of duplicative and inconsistent rulings, orders, or
      judgments; and, the likelihood of settlement of the actions without further
      litigation should coordination be denied.

Cal. Civ. Proc. Code § 404.1.

      Eli Lilly and Amylin Pharmaceuticals initiated the state court coordinated

proceeding in 2009 for the purpose of litigating claims that the drug Byetta causes

pancreatitis. Judge Highberger of the Los Angeles Superior Court presides over

the coordinated proceeding. We refer to the coordinated proceeding as the Byetta

Judicial Council Coordinated Proceeding (“Byetta JCCP”).




                                         -9-
       The Byetta JCCP has been expanded to cover claims dealing with other

incretin-based drugs, other injuries (including pancreatic cancer), and other drug

companies (including Merck). An August 30, 2010 case management order, which

expressly applies to later-filed add-on cases, states that the order “does not

constitute a determination that these actions should be consolidated for trial.” In a

June 17, 2014 status conference report, the Byetta JCCP plaintiffs stated that they

“have said several times that a small group of bellwethers provide an extremely

useful and practical backdrop and context for the many issues that will arise as the

[cancer] cases progress, including the generic causation phase.”

       The Kreis plaintiffs conceded in their brief and at oral argument before us

that they petitioned to join the Byetta JCCP in May 2014. The Kreis plaintiffs filed

their add-on petition in state court one day after Merck removed the case to federal

court for the first time. The Kreis plaintiffs’ add-on petition states that

“[c]oordinated proceedings will promote the ends of justice by efficiently utilizing

this State’s judicial resources, avoiding inconsistent rulings and promoting

economy and efficiency for all parties, witnesses and counsel.” In a declaration

attached to the petition, counsel for the Kreis plaintiffs stated that “[p]etitioners do

not seek joint trials of any cases or plaintiffs, but rather, all claims shall be tried

individually.”


                                           -10-
       Throughout most of this litigation, Merck has asserted that the Johnson

plaintiffs also petitioned to join the Byetta JCCP. However, in a letter to this court

sent just before oral argument, and again in oral argument, Merck acknowledged

that the add-on petition in Johnson had also been filed by a defendant rather than

by plaintiffs. (Merck further acknowledged at oral argument, contrary to its earlier

assertions, that a second add-on petition in Kreis had been filed by a defendant

rather than plaintiffs.) After the state court received the two add-on petitions filed

by the defendants in Kreis and Johnson, it notified the parties that because the

cases had been removed to federal court it could not process them. We infer that

the state court sent the Kreis plaintiffs a similar notice in response to their add-on

petition, though we do not have access to the state court record that would confirm

that the state court did so.

       When plaintiffs filed their five complaints, a third set of incretin-related

cases was pending as multi-district litigation (“MDL”) in the United States District

Court for the Southern District of California, sitting in San Diego. District Judge

Battaglia presides over the MDL. See In re Incretin Mimetics Prods. Liab. Litig.,

No. 3:13-md-02452-AJB-MDD (C.D. Cal.) (“MDL”). When plaintiffs’ five cases

were removed to federal court from San Diego Superior Court, they were assigned

to Judge Battaglia as related cases. Judge Battaglia in the MDL and Judge


                                          -11-
Highberger in the Byetta JCCP have worked closely to coordinate their respective

proceedings.

                              B. Removal Proceedings

      On April 30 and May 1, 2014, Merck filed notices of removal in Kelly,

Kreis, and Johnson based on an assertion of diversity jurisdiction under 28 U.S.C.

§ 1332. (The Martinez and Briggs complaints had not yet been filed.) Plaintiffs

moved to remand the three cases to state court based on a lack of complete

diversity. Merck moved to sever the claims of three non-diverse plaintiffs and to

dismiss as fraudulently joined, or to sever, claims against one of the defendants in

an attempt to create complete diversity.

      At the hearing on plaintiffs’ remand motions, held on August 7, 2014, Judge

Battaglia asked, “[I]f remanded, are these cases going to end up, through the JCCP,

with Judge Highberger, or are they going to end up with some other judge for

management purposes, or do we know?” Counsel for the Kelly plaintiffs answered

on behalf of the plaintiffs in all three cases, “They will be transferred to Judge

Highberger and be assigned to him for all purposes and be coordinated with this

court as we have been doing with all of the other cases that are in the JCCP.”

Judge Battaglia then asked what the benefit would be of keeping the cases in state

court, “if ultimately they are going to be coordinated in part following the same


                                           -12-
part of the process of the MDL?” Counsel for Kreis responded that given the large

number of incretin-related cases pending in federal court and plaintiffs’ desire to

resolve the cases before plaintiffs and their successors-in-interest died, they

preferred to proceed before Judge Highberger because he has a smaller docket and

was likely to process the cases more quickly. Speaking generally of the many

ongoing incretin-related cases, counsel for Kelly remarked, “Some plaintiffs would

prefer to be in state court, to get their trials in the JCCP. Others will be in federal

court and with different federal judges around the country.” In opposing the

remand, Merck argued that the Byetta JCCP was the wrong forum for these cases,

since that proceeding primarily involved different drugs and injuries than those at

issue in Kelly, Kreis, and Johnson.

      On August 8, 2014, the district court denied Merck’s motion to sever and to

dismiss the non-diverse parties, and granted plaintiffs’ motions to remand. The

court observed in its remand order that “given that these cases would join the

current actions pending in California state court as part of the JCCP action and the

fact that this Court has been in coordination with the Los Angeles state court, the

risk of inconsistent rulings is unpersuasive at this point.” After the remand to state

court, defendant Eli Lilly petitioned unsuccessfully to add Kreis, Kelly, and

Johnson to the Byetta JCCP.


                                          -13-
       On July 16, 2014, Merck filed a notice of removal in Briggs, also based on §

1332. On August 15, 2015, the Briggs plaintiffs filed a motion to remand based on

lack of complete diversity. In their supporting memorandum, they cited the district

court’s remand in Kelly just a few days before. They wrote in a footnote,

“[R]emand will result in these cases joining the Judicial Council Coordinated

Proceeding (JCCP), In re Byetta Cases, JCCP No. 4573, in Los Angeles, where

coordination with this Court’s MDL is underway.” The language in the footnote

replicates the language in the district court’s August 8 remand order.

       On September 2, 2014, while the Briggs plaintiffs’ motion for remand was

still pending in the district court, Merck filed second notices of removal in Kreis,

Kelly, and Johnson, filed an amended notice of removal in Briggs, and filed a first

notice of removal in Martinez. Merck now asserted CAFA jurisdiction as the basis

for removal. Merck contended that “Briggs, Johnson, Kelly, Kreis, and Martinez

are removable under the ‘mass action’ provision because plaintiffs’ counsel’s

expressed intent that the cases be transferred to the JCCP constitutes a proposal to

try the claims of those plaintiffs jointly.”

       Plaintiffs moved to remand all five cases to state court. The district judge

stayed proceedings pending our rehearing en banc of Corber v. Xanodyne

Pharmaceuticals, Inc., 771 F.3d 1218 (9th Cir. 2014) (en banc). The question in


                                           -14-
Corber was whether plaintiffs’ petition in several cases in state court to initiate a

coordinated proceeding under California Code of Civil Procedure section 404 “for

all purposes” was a proposal for a joint trial within the meaning of CAFA. We

held that it was. Id. at 1220.

      On December 23, 2014, after we decided Corber, the district judge denied

plaintiffs’ motions to remand in all five cases. Ten days later, on January 2, 2015,

plaintiffs moved for reconsideration. The district judge denied the motions on

January 9, 2015. In his order, he wrote that he had denied remand in Kelly, Kreis,

and Johnson based on those plaintiffs’ representations in the August 7 hearing; had

denied remand in Briggs based on the those plaintiffs’ footnote in their August 15

memorandum; and had denied remand in Martinez because “by filing the case in

San Diego Superior Court, along with the four other actions, Plaintiffs implicitly

proposed the claims in Martinez be joined with the claims of plaintiffs in the four

other cases.” The district judge had mentioned in his initial order the add-on

petitions he believed had been filed by the Kreis and Johnson plaintiffs, but he

explained in denying the motion for reconsideration that he “did not find these

petitions dispositive.”

                                      C. Appeal




                                          -15-
      On January 20, 2015—ten days after the district judge denied plaintiffs’

motions for reconsideration—plaintiffs filed petitions for permission to appeal,

seeking review of the orders denying their motions for remand and reconsideration.

Merck contends that we lack jurisdiction because plaintiffs did not file their

petitions within ten days of the district court’s initial orders denying remand. A

motions panel of this court consolidated the five cases, conditionally granted the

plaintiffs permission to appeal, and directed the parties to brief whether plaintiffs’

petitions for permission to appeal were timely filed pursuant to 28 U.S.C. §

1453(c)(1).

                              II. Appellate Jurisdiction

      An appeal in a CAFA case may be sought “from an order of a district court

granting or denying a motion to remand a class action to the State court from

which it was removed if application is made to the court of appeals not more than

10 days after entry of the order.” 28 U.S.C. § 1453(c)(1); see 28 U.S.C. §

1332(d)(11)(A) (explaining that for purposes of § 1332(d) and § 1453, “a mass

action shall be deemed a class action under paragraphs (2) through (10) if it

otherwise meets the provisions of those paragraphs”). Merck contends that the

word “order” in § 1453(c)(1) refers only to a district court’s initial remand order.

Merck therefore contends that we must deny permission to appeal on the ground


                                          -16-
that plaintiffs sought permission to appeal within ten days of the district judge’s

orders denying reconsideration rather than within ten days of his order denying the

motions to remand. We disagree with Merck’s reading of the word “order.” We

hold that the time to seek permission to file an appeal runs from the later of either

the date of an initial order granting or denying remand, or the date of an order

granting or denying reconsideration, provided the motion for reconsideration was

timely filed.

      It has long been accepted that the time period to file an appeal generally runs

from the denial of a timely motion for reconsideration, rather than from the date of

the initial order. See United States v. Ibarra, 502 U.S. 1 (1991) (per curiam);

United States v. Dieter, 429 U.S. 6 (1976) (per curiam); United States v. Healy,

376 U.S. 75 (1964). We see no good reason to depart from this “well-established

rule” and the “traditional and virtually unquestioned practice” of applying it.

Healy, 376 U.S. at 78, 79.

      Merck contends that we should not apply the general rule of Ibarra, Dieter,

and Healy on the ground that § 1453(c)(1)’s deadline is statutory, jurisdictional,

and specific. We have three responses. First, it does not matter that the deadline is

statutory. The deadline in Dieter was statutory. The Supreme Court held in that

case that the denial of a timely petition for rehearing marked the start of the period


                                         -17-
during which to take an appeal. Dieter, 429 U.S. at 8–9. Second, it does not

matter if the timeliness requirement of § 1453(c)(1) is jurisdictional (assuming

arguendo that it is). Federal Rule of Appellate Procedure 4(a) is jurisdictional, see

United States v. Sadler, 480 F.3d 932, 936–37 (9th Cir. 2007), and it has long been

held that reconsideration orders mark the start of the time to appeal under that rule.

See Browder v. Dir., Dep’t of Corr. of Ill., 434 U.S. 257, 267 (1978). Further, even

if the timeliness requirement is jurisdictional (which we do not decide), and even if

we therefore lack the authority to find an equitable exception to the requirement,

Merck misapprehends the question before us. We are determining what that rule

means; we are not addressing any exceptions to the rule. Third, § 1453(c)(1) may

be specific in some respects, but both § 1453(c)(1) and Federal Rule of Appellate

Procedure 5, which governs appeals under § 1453(c)(1), see Amalgamated Transit

Union Local 1309 v. Laidlaw Transit Servs., Inc., 435 F.3d 1140, 1145 (9th Cir.

2006), do not specify the effect of a timely motion for reconsideration. As to that

issue, they are silent. It would be odd to interpret Congress’s silence as signifying

an intent to deviate from a well-established default rule.

      Merck further contends that our holding would defeat the purpose of §

1453(c)(1) and other provisions of CAFA that provide for quick review of remand

orders. We disagree. Courts of appeals are better able to resolve appeals quickly


                                         -18-
(and correctly) when district courts have clarified the bases for their decisions or

corrected any mistakes they may have made in their initial orders. See Dieter, 429
U.S. at 8 (“The fact that appeals are now routed to the courts of appeals does not

affect the wisdom of giving district courts the opportunity promptly to correct their

own alleged errors, and we must likewise be wary of imposing added and

unnecessary burdens on the courts of appeals.”). This appeal is proof of that

proposition. The district court’s order denying reconsideration specified why, in

its view, each of the five cases fell under CAFA’s mass action provision. Even

though we disagree with the district judge’s conclusion, we recognize and are

grateful for the assistance his careful reconsideration order has provided.

      Finally, we note that our holding is consistent with the rule applied in other

circuits. See, e.g., Natale v. Gen. Motors Corp., No. 06-8011, 2006 WL 1458585,

at *1 (7th Cir. May 8, 2006) (holding that appellate jurisdiction lies under §

1453(c)(1) when a party timely seeks review of an order denying reconsideration

of a remand order); see also McNair v. Synapse Grp. Inc., 672 F.3d 213, 222 n.8

(3d Cir. 2012) (holding that the ten-day period for filing a petition seeking to

appeal “an order granting or denying class-action certification” under Rule 23(f)

does not start to run until the district judge rules on a timely motion for

reconsideration); Gelder v. Coxcom Inc., 696 F.3d 966, 969 (10th Cir. 2012)


                                          -19-
(same); Shin v. Cobb Cnty. Bd. of Educ., 248 F.3d 1061, 1064–65 (11th Cir. 2001)

(same); Blair v. Equifax Check Servs., Inc., 181 F.3d 832, 837 (7th Cir. 1999)

(same).

                              III. Standard of Review

      We review de novo the district court’s order denying remand to state court.

Corber, 771 F.3d at 1222. Whether plaintiffs proposed a joint trial is a question

that concerns the “‘construction, interpretation, or applicability of CAFA,’” which

we review de novo. Visendi v. Bank of Am., N.A., 733 F.3d 863, 867 (9th Cir.

2013) (quoting Nevada v. Bank of Am. Corp., 672 F.3d 661, 667 (9th Cir. 2012)).

                          IV. CAFA Removal Jurisdiction

      CAFA extends removal jurisdiction to civil actions in which the “monetary

relief claims of 100 or more persons are proposed to be tried jointly,” 28 U.S.C. §

1332(d)(11)(B)(i), except, as potentially relevant here, when “the claims are joined

upon motion of a defendant,” id. § 1332(d)(11)(B)(ii)(II), or when “the claims have

been consolidated or coordinated solely for pretrial proceedings,” id.

1332(d)(11)(B)(ii)(IV). We must decide whether plaintiffs in any of these five

consolidated cases ever proposed to try jointly the claims of one hundred or more

persons. See Corber, 771 F.3d at 1223 (noting that the “proposal to try claims

jointly must come from the plaintiffs, not from the defendants”). Our answer


                                        -20-
turns, first, on what it means to make a proposal, and second, on what it means to

propose a joint trial.

                                      A. Proposal

       At the outset, we observe that because § 1332(d)(11)(B)(i) speaks in the

passive voice, it is not clear on the face of that subsection, considered alone, who

must make a proposal that would trigger CAFA’s mass action removal provision.

However, when § 1332(d)(11)(B)(i) is read in conjunction with the exception

contained in § 1332(d)(11)(B)(ii)(II), it is clear that a “proposal” within the

meaning of § 1332(d)(11)(B)(i) cannot come from a defendant. It is possible that a

proposal by a state court for a joint trial would qualify as a “proposal” under §

1332(d)(11)(B)(i). But we need not reach that question, for at no point did the

state court move sua sponte to add any of these five cases to the Byetta JCCP. In

the cases now before us, the issue is whether plaintiffs made a “proposal” for joint

trial sufficient to trigger CAFA’s removal jurisdiction.

       The district judge identified two actions by plaintiffs that, in his view,

constituted implicit proposals for a joint trial. First, in his view, plaintiffs in four

of the five cases—Kelly, Kreis, Johnson, and Briggs—had represented to him in

the first round of remand proceedings that they intended for their cases to be joined

for trial in the Byetta JCCP. Second, plaintiffs in Martinez (along with plaintiffs in


                                           -21-
the other four cases) filed suit in San Diego Superior Court after defendants

initiated the Byetta JCCP in the Los Angeles Superior Court, a court in a

neighboring judicial district. We agree with the district judge that implicit

proposals may trigger CAFA’s removal jurisdiction. See Corber, 771 F.3d at

1225. But we hold that neither of these actions was an implicit proposal.

      A proposal for purposes of CAFA’s mass action jurisdiction, even an

implicit proposal, is a “voluntary and affirmative act,” id. at 1224, and an

“intentional act,” Parson v. Johnson & Johnson, 749 F.3d 879, 888 (10th Cir.

2014). It is “not a mere suggestion,” Scimone v. Carnival Corp., 720 F.3d 876,

883 (11th Cir. 2013), and it is not a mere prediction.

      Further, and more important, we agree with the Seventh Circuit that, to

qualify as a proposal under § 1332(d)(11)(B)(i), a request for a joint trial “must be

made to a court that can effect the proposed relief.” In re Abbott Labs., Inc., 698
F.3d 568, 573 (7th Cir. 2012); see Koral v. Boeing Co., 628 F.3d 945, 947 (7th Cir.

2011) (stating that the “proposal must be to the court in which the suits are

pending”); see also Corber, 771 F.3d at 1222 (“The statutory issue for us is

whether the petitions filed in this case, seeking coordination of the California

propoxyphene actions, were in legal effect proposals for those actions to be tried

jointly.” (emphasis added)). This interpretation is consistent with the ordinary


                                         -22-
meaning of the word “propose.” See Webster’s Third New International

Dictionary 1819 (2002) (“[T]o propose” means “to offer for consideration,

discussion, acceptance, or adoption.”); see Scimone, 720 F.3d at 881 (relying on

the Webster’s definition). A plaintiff’s proposal need not take the form of a formal

motion for a joint trial. Cf. Tanoh v. Dow Chem. Co., 561 F.3d 945, 954 (9th Cir.

2009) (noting that a defendant’s request to consolidate plaintiffs’ actions falls

under § 1332(d)(11)(B)(ii)(II)’s exception even if it is not a formal motion). But if

a court lacks the authority to grant a request for a joint trial, then plaintiffs cannot

“propose” a joint trial by making a request to that court.

      From our understanding of the meaning of “proposal,” it follows that

nothing the Kreis, Kelly, Johnson, and Briggs plaintiffs represented to the federal

district court about what would or might happen to their cases, if they were

remanded to state court, qualified as a proposal for a joint trial. (The Martinez

plaintiffs did not make any such representation.) At most, the remark made by

counsel for Kreis at the hearing to remand the Kreis, Kelly, and Johnson cases was

a request to remand those three cases to state court, with the prospect of

consolidation with the Byetta JCCP as one reason supporting remand. The

statement in a footnote in the Briggs memorandum in support of remand was not

even that, for instead of providing a reason for remand, the footnote merely


                                           -23-
predicted what would happen in the event of a remand. But even if the statement

by counsel on behalf of the Kreis, Kelly, and Johnson plaintiffs and the footnote in

the Briggs memorandum could be characterized as providing reasons for remand

and expressing an intent to seek to join the Byetta JCCP, these statements could

not have been “proposals,” given that the district court lacked any authority to join

plaintiffs’ cases to the Byetta JCCP. Only California’s Judicial Council and Judge

Highberger had the authority to do so. See Corber, 771 F.3d at 1221 n.2 (citing

Cal. Civ. Proc. Code §§ 404.1–.9 and Abelson v. Nat’l Union Fire Ins. Co. of

Pittsburgh, 35 Cal. Rptr. 2d 13, 18 (Ct. App. 1994)).

      It also follows from our understanding of “proposal” that plaintiffs in none

of the five cases (including Martinez) proposed a joint trial merely by filing their

cases in the California state court system, when a consolidated proceeding covering

similar claims, initiated by defendants, was underway in a California court. It

would strain common sense and stretch the language of § 1332(d)(11)(B)(i) to

conclude that plaintiffs were implicitly proposing to join their cases to the Byetta

JCCP when they did no more than to file their cases in San Diego Superior Court

while the defendant-initiated Byetta JCCP was pending in Los Angeles Superior

Court. At most, we can say that plaintiffs filed their complaints with the

knowledge that there was a strong likelihood that their cases would be joined in the


                                         -24-
Byetta JCCP. This likelihood alone cannot to trigger CAFA’s mass action

jurisdiction, for some entity—either one of the parties or the state court—would

have to take some action to effectuate the joinder. See Anderson v. Bayer Corp.,

610 F.3d 390, 394 (7th Cir. 2010) (noting that a proposal for some form of joint

trial “seems possible (perhaps even likely) at some future point in these cases,

given the similarity of their claims. But it is not yet a certainty, and Congress has

forbidden us from finding jurisdiction based on [the defendant’s] suggestion that

the claims be tried together”); see also Corber, 771 F.3d at 1224 n.5 (“[W]e must

determine whether Plaintiffs proposed a joint trial, not whether one will occur at

some future date.”). The statute tells us that it matters who or what that entity is.

It makes clear that if it were a defendant who petitioned to add the cases to the

Byetta JCCP, the cases would not constitute a mass action. 28 U.S.C. §

1332(d)(11)(B)(ii)(II) (“[T]he term ‘mass action’ shall not include any civil action

in which . . . the claims are joined upon motion of a defendant.”).

      If we were to agree with the district court that plaintiffs proposed a joint trial

merely by filing their actions in state court, we would transform plaintiffs from

masters of their complaints into servants of defendants’ litigation strategy. In

effect, we would permit defendants to lock later-filing plaintiffs out of state court

systems by preemptively initiating coordinated judicial proceedings in earlier-filed


                                          -25-
state court suits. Neither the text nor the purpose of CAFA contemplates such a

result. “[T]here is no indication that Congress’s purpose in enacting CAFA was to

strip plaintiffs of their ordinary role as masters of their complaint and allow

defendants to treat separately filed actions as one action regardless of plaintiffs’

choice.” Scimone, 720 F.3d at 885; see Tanoh, 561 F.3d at 953 (“In this case,

concluding that plaintiffs’ claims fall outside CAFA’s removal provisions is not

absurd, but rather is consistent with . . . the well-established rule that plaintiffs, as

masters of their complaint, may choose their forum by selecting state over federal

court . . . .”).

        The actions of plaintiffs in these cases—filing separate suits in San Diego

Superior Court when a similar, but not identical, set of cases was pending in a

JCCP in Los Angeles Superior Court—are a far cry from what other circuits have

held sufficient to trigger removal as a mass action under CAFA. See, e.g., Atwell v.

Bos. Sci. Corp., 740 F.3d 1160, 1161, 1163 (8th Cir. 2013) (explaining that CAFA

jurisdiction lies where plaintiffs requested that their cases, which together included

more than one hundred plaintiffs, be assigned “to a single Judge for purposes of

discovery and trial”); Visendi, 733 F.3d at 868 (holding that CAFA jurisdiction lies

where plaintiffs “filed a single state-court complaint that named well over 100

plaintiffs”); Bullard v. Burlington N. Santa Fe Ry. Co., 535 F.3d 759, 761–62 (7th


                                           -26-
Cir. 2008) (recognizing that CAFA jurisdiction lies where plaintiffs filed a

complaint on behalf of 144 plaintiffs); see also Scimone, 720 F.3d at 884 (“Every

other court of appeals confronted with this question has come to the same

conclusion: that plaintiffs have the ability to avoid § 1332(d)(11)(B)(i) jurisdiction

by filing separate complaints naming less than 100 plaintiffs and by not moving for

or otherwise proposing joint trial in the state court.”).

      We therefore conclude that none of the plaintiffs “proposed” a joint

proceeding within the meaning of § 1332(d)(11)(B)(I), either when they made

representations to the federal court or when they filed suit in state court.

                                     B. Joint Trial

      Because we do not agree with the district court’s conclusion that plaintiffs’

representations in federal court and their decision to file their cases in California

state court constituted implicit proposals to try jointly the claims of one hundred or

more persons, we reach a question the district court had no need to answer: Did

the plaintiffs in Kreis trigger CAFA’s mass action jurisdiction by filing a petition

in state court to join the Byetta JCCP?

      While Corber held that an initial petition for a JCCP can constitute a

proposal, it is not clear whether an add-on petition can constitute a proposal as

well—particularly where, as here, the claims in the add-on petition would not meet


                                          -27-
CAFA’s hundred-person threshold unless added to claims that had previously been

joined “upon motion of a defendant.” 28 U.S.C. § 1332(d)(11)(B)(ii)(II). We need

not reach that issue, however, for even if the Kreis plaintiffs’ add-on petition could

be construed as a proposal, it was not a proposal for a joint trial. See Corber, 771
F.3d at 1224 (observing that not all JCCP petitions are “per se proposals to try

cases jointly”). Their add-on petition comes within the scope of the exception in §

1332(d)(11)(B)(ii)(IV), which excepts from the “mass action” definition “claims

that have been consolidated or coordinated solely for pretrial purposes.”

       We wrote in Corber, “We can envision a [JCCP] petition that expressly

seeks to limit its request for coordination to pre-trial matters, and thereby align

with the mass action provision’s exception [under] § 1332(d)(11)(B)(ii)(IV).” Id.

We went on to observe that “if Plaintiffs had qualified their coordination request

by saying that it was intended to be solely for pre-trial purposes, then it would be

difficult to suggest that Plaintiffs had proposed a joint trial.” Id. The Kreis

plaintiffs qualified their petition in just this manner. In a declaration attached to

the Kreis add-on petition, plaintiffs’ counsel stated that plaintiffs “do not seek joint

trials of any cases or plaintiffs, but rather, all claims shall be tried individually.”

Unlike the Corber plaintiffs, the Kreis plaintiffs did not explain that they sought to

join the JCCP in order to avoid “inconsistent judgments.” Id. at 1223–24. Rather,


                                           -28-
they stated that they wanted to avoid “inconsistent rulings.” “Rulings” is a broader

term than “judgments,” including various dispositions of pre-trial motions.

      Our conclusion that the Kreis plaintiffs did not seek a joint trial is confirmed

by the nature of the proceeding they sought to join. The August 2010 case

management order in the Byetta JCCP, which explicitly applies to later filed add-

on cases, states that the order “does not constitute a determination that these

actions should be consolidated for trial.” We recognize that the Byetta plaintiffs

submitted a status conference report in June 2014—after the plaintiffs in four of

the five cases, including Kreis, had filed suit—in which the Byetta plaintiffs

represented that they “have said several times that a small group of bellwethers

provide an extremely useful and practical backdrop and context for the many issues

that will arise as the [pancreatic cancer] cases progress, including the generic

causation phase.” A bellwether trial is a test case that is typically used to facilitate

settlement in similar cases by demonstrating the likely value of a claim or by

aiding in predicting the outcome of tricky questions of causation or liability. See

Alexandra D. Lahav, Bellwether Trials, 76 Geo. Wash. L. Rev. 576, 577–78

(2008). Ordinary principles of collateral estoppel may apply in subsequent cases,

but we agree with Judge Battaglia that a bellwether trial is not, without more, a

joint trial within the meaning of CAFA. Compare Atwell, 740 F.3d at 1163–66


                                          -29-
(affirming the denial of motions to remand where three sets of plaintiffs filed

motions proposing that the state court assign all three cases “to a single Judge for

purposes of discovery and trial,” and where plaintiffs’ counsel discussed

bellwether case selection at a hearing in state court); Abbott Labs., 698 F.3d at 571,

573 (reversing an order granting a motion to remand where plaintiffs moved for

consolidation “through trial” and “not solely for pretrial proceedings,” in part to

“prevent inconsistent . . . trial rulings”); Bullard, 535 F.3d at 762 (stating that “[a]

trial of 10 exemplary plaintiffs, followed by application of issue or claim

preclusion to 134 more plaintiffs without another trial, is one in which the claims

of 100 or more persons are being tried jointly,” in the course of holding that a

single complaint identifying 144 plaintiffs constitutes a proposal for a joint trial

(emphasis added)). Thus, even if we were to impute the Byetta plaintiffs’

expressed wish for bellwether trials to the Kreis plaintiffs, that would not transform

the Kreis plaintiffs’ add-on petition into a proposal for a joint trial.

                                       Conclusion

       Because plaintiffs in none of these five cases proposed to try jointly the

claims of one hundred or more persons, we reverse and remand to the district court

with directions to remand the five cases to state court.

       REVERSED and REMANDED.


                                           -30-
                                 COUNSEL LISTING
Louis M. Brograd (argued), Center for Constitutional Litigation, P.C., Washington,
D.C.
John M. Restaino, Jr., Denver, CO
Ryan L. Thompson (argued), Watts Guerra LLP, San Antonio, TX
      for Plaintiffs-Appellants

Maurita Elaine Horn, Douglas R. Marvin, Kristin Ann Shapiro (argued), Williams
& Connolly LLP, Washington, D.C.
Vickie Turner, Wilson Turner Kosmo LLP, San Diego, CA
      for Defendant-Appellee




                                       -31-